Case 5:20-cv-01368-JFW-AS Document 11 Filed 09/15/20 Page 1 of 1 Page ID #:195



  1

  2

  3

  4                                                                JS-6
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    DANIEL ALBERTO VARELA REYES,          Case No. CV 20-01368-JFW (AS)

 12                      Petitioner,
                                                    JUDGMENT
 13          v.

 14    WILLIAM P. BARR, United States
       Attorney General, et. al.,
 15
                         Respondent.
 16

 17
            Pursuant to the “Order of Dismissal,”
 18
            IT IS ADJUDGED that the Petition is denied and dismissed
 19
 20   without prejudice.

 21   Dated: September 15, 2020

 22
                                                              _________     _
 23                                                    JOHN F. WALTER
                                               UNITED STATES DISTRICT JUDGE
 24

 25

 26

 27

 28
